Citation Nr: 1010044	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative joint disease of L2-L3 with scoliosis (low back 
disability), to include as secondary to the service-connected 
residuals of a right ankle sprain (right ankle disability).

2.  Entitlement to service connection for claimed cervical 
spine strain (cervical spine disability), to include as 
secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a claimed right hip 
disability, to include as secondary to the service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge at hearing from the RO in May 
2006, and a transcript is of record.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2006 to the RO for additional development of 
the record.

The Board issued a decision in March 2008 denying the claims 
on appeal.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court issued an order granting the 
parties' Joint Motion to vacate the decision and remand the 
case back to the Board for actions in compliance with the 
Court's order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a March 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board did not provide 
adequate reasons or bases regarding why the duty to assist 
was satisfied.  

The Veteran was afforded a VA fee-basis examination in April 
2005.  The examiner noted that, prior to the preparation of 
his report, he reviewed records dated beginning in 2002.  
However, he also referred to "medical records including a 
complete physical dated May, 1975" which "documents that 
his back, hip and ankles are all normal."  

The examiner was referring to a report of medical examination 
with a handwritten date of May 12, 1975 (and date stamp on 
May 21, 1975); however, the Veteran sustained a subsequent 
right ankle injury on May 19, 1975 and re-injury on June 12, 
1975.  It does not appear that these records were considered 
by the examiner.  

Moreover, the examiner ultimately opined that the Veteran's 
right hip, back and neck conditions were a result of a post-
service March 2002 pedestrian accident.  However, in 
rendering that opinion, the examiner failed to consider the 
fact that degenerative changes in the lumbar spine were 
present at the time of the March 2002 report.  See March 2002 
X-ray studies from Roanoke Chowan Hospital.

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

For reasons detailed above, the Board finds that it cannot 
make a fully informed decision based on the August 2005 VA 
fee-basis examination report, and another VA examination 
should be obtained.

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  In this regard, 
the parties to the Joint Motion emphasized that VA should 
have obtained records from Walter Reed Army Medical Center, 
where the Veteran reportedly sought treatment for swelling of 
his leg and hip shortly after separation from service.  See 
May 2006 hearing transcript, pages 5-6.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment 
records from Walter Reed Army Medical 
Center from June 1975 to the present and 
associate those records with the claims 
file. 

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.
2.  Thereafter, the RO should schedule 
the Veteran for a VA examination to 
determine the nature and likely etiology 
of his claimed low back, cervical spine 
and right hip disabilities.  All 
necessary special studies or tests should 
be accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a low back disability that 
had its clinical onset during his 
military service?  

(b).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that arthritis of the lumbar spine, if 
diagnosed, was manifested within a year 
following the Veteran's discharge from 
service?  [In addressing this question, 
please consider the findings of 
degenerative changes in multiple lower 
lumbar vertebral bodies and at the right 
sacro-iliac joint demonstrated at the 
time of the March 2002 pedestrian 
accident.]

(c).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a low back disability 
related, through continuity of symptoms, 
to military service?
(d.)  If not, is it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's low back disability 
was aggravated by the service-connected 
right ankle disability?

(e).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a cervical spine disability 
that had its clinical onset during his 
military service?  

(f).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that arthritis of the cervical spine, if 
diagnosed, was manifested within a year 
following the Veteran's discharge from 
service?  

(g).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a cervical spine 
disability related, through continuity of 
symptoms, to military service?

(h).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's cervical spine  
disability was aggravated by the service-
connected right ankle disability?

(i).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a right hip disability that 
had its clinical onset during his 
military service?  

(j).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that arthritis of the right hip, if 
diagnosed, was manifested within a year 
following the Veteran's discharge from 
service?
(k).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a right hip disability 
related, through continuity of symptoms, 
to military service?

(l). If not, is it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's right hip disability 
was aggravated by the service-connected 
right ankle disability?

The examiner(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claim, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his attorney a 
supplemental statement of the case and 
afford her the appropriate opportunity 
for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



